DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended  and rejected under 35 U.S.C. §102 (a)(1) and with respect to Claims 3- 16, 19, 21, 23 25-26 and 29-35 rejected under 35 U.S.C. § 103 have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
 
	Claim 1 rejection under U.S.C. § 102(a)(1):
	Applicant argues that Starkey (US 2012/0294968), the anticipatory prior art,  fails to disclose or teach the use of generally circular or oval lubricant-retaining recess having a depth no greater than 25 microns that are configured not only to retain and redistribute lubricant but also to prevent wear-causing debris from accumulating in the lubricant-retaining recesses.
	Starkey repeatedly discloses that the particle wells or rings – 90 are designed, not to prevent accumulation of wear-causing debris therein, but to provide recesses in which particles of wear-causing debris are captured to (a) prevent them from "'balling up' along the surface and picking up and growing to further continue wear and galling" of the engagement surface – 80, and (b) displace and thereby migrate lubricant from within the particle rings or wells – 90 to the surface – 80 to lubricate the surface – 80.
	In other words, Starkey not only fails to disclose that its particle wells or ring  are so shallow so as to have a depth of no greater than 25 microns, but Starkey fails to disclose particle rings or wells, which are circular or oval, have a depth of no greater than 25 microns, and which are configured to prevent accumulation of wear-causing debris in the wells or rings.	Applicant Arguments/Remarks June 21, 2022 pp. 13-15.

	Examiner answers that the intended use of the recesses as to whether they are intended to prevent “balling up wear (picking up) and galling” (paragraphs [0035] [0043])  and to displace and mitigate lubricant from within the particle rings or wells to lubricate the surface (paragraph [0030] lubricant retention) is not significant because the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
	Moreover, as to the argument that Starkey fails to disclose or teach that the recesses have a depth no greater than 25 microns to be configured to retain lubricant, distribute lubricant  and prevent abrasive wear-causing debris from accumulating, while Starkey discloses recesses for picking up particulates and retaining lubricant, Starkey further discloses that the lubricant is displaced out of the particle ring and flows out over the surfaces of the interlock (Fig. 13 paragraph [0041]....grease is displaced out of the particle ring -90 by any particulate matter – 140 that enters and builds within the particle ring – 90, As a result, an alignment interlock – 10 that at the entry point encounters wear, subsequently circulates lubrication as a result, as shown in Fig. 14 ---[ “circulates lubrication” which infers flow of lubricant), 
	Thielman, discloses precise microstructures including microfluidic elements  with arrays of repetitive recess (paragraph [0039]) with precise depths for volumetric accuracy (paragraph [0044]). Moreover, Thielman teaches that typically these microfluidic recesses are 5-100 microns deep (Fig. 9 paragraph [0124]) and allow for fluid flow.
	Therefore, examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made for each one of the generally circular or oval lubricant retaining recesses designed for the flow or circulation of the lubricant, as taught Starkey for an interlock, to have a depth range typically used for precise volumes in microfluidic applications, as taught by Thielman, and to have a depth no greater than 25 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
	 One would have been motivated to use this range of depth because not only does this “shallow” range – at the lower end of the discloses 5- 100 micron depth supply lubricant and prevent particulate matter from accumulating while displacing the fluid lubricant such that it flows out (circulates) (Starkey paragraph [0041]), but these are critically spaced to provide within microns of tolerance for volumetric accuracy (paragraphs [0044] [0124]).
	Moreover, Applicant has failed to indicate how the functional use of the Starkey particle wells/rings where particulate matter is captured and grease is displaced (paragraph [0041]) and is circulated differs from the recesses of the instant invention.
	2) Claims 3-16, 19, 21, 23, 25-26 and 29-35 rejections under 35 U.S.C. §103 with primary reference, Starkey and secondary reference Thielman (US 2003/0102591):
	Applicant argues that obviousness has not been established because the examiner has failed to consider a) Starkey in its entirety particularly with respect to Starkey’s teaching that its particle wells or rings must be configured to capture wear-causing particles and b) Thielman in its entirety particularly with respect to Thielman failure to teach embossing microstructures in hardened steel as Thielman does not teach embossing microstructures in any material other than a thermoplastic material nor c) reconcile at least these contrary teachings of each prior art reference. 
	Applicant argues that Starkey’s particle well or rings are designed to be deep enough to not only capture wear-causing debris but also to retain lubricant that is displaced  by captured wear-causing debris to lubricate the engagement surface. 	Applicant additionally argues that Thielman’s embossed microstructures are formed to a depth of between 5-100 microns but not in any type of steel and it logically follows that the Examiner has failed to address why one of ordinary skill in the art would look to a thermoplastic microstructure embossment reference like Thielman where the particle wells or rings of Starkey to be modified are formed in an engagement surface of a male lock or female lock  made of a hard or hardened steel Applicant Arguments/Remarks June 21, 2022 pp. 15-19.
Examiner answers in response to applicant's argument that one with ordinary skill in the art would not look to the microstructure reference of Thielman that uses a thermoplastic material in order to modify the disclosure of Starkey, which teaches the use of hard or hardened steel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 
	3) Applicant argues as to the above obviousness rejection that the examiner has failed to provide even a conclusory basis purporting to provide a motivation to combine Thielman with Starkey Applicant Arguments/Remarks June 21, 2022 pp. 19-20
Examiner answers that Applicant must be referring to claims such as Claim 3 where Examiner maintains that overlapping ranges (in this case, that recesses can have a depth in the range of 5-100 microns) encompass the recited depth of no greater than 25 microns which is prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974).
	4) Applicant argues that examiner has failed to indicate a reasonable expectation of success which is a requirement in combining references to meet the limitations of the claimed invention Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd, 821 F.3d 1359, 1367 (Fed. Cir. 2016). Moreover, Applicant concludes that one with ordinary skill in the art would have recognized that the particle wells or rings of Starkey can be reduced in depth to between 5-100 microns would defeat the ability of the particle wells or rings to capture wear-causing debris which in turn would prevent lubricant in the particle wells or ring from being displaced by the captured debris.. Modifying the particle wells or rings of Starkey to have a relatively shallow depth of between 5-100 microns would impermissibly change the principle of operation of the alignment lock of Starkey or render the wells or rings outright inoperable. Such a change in the “principle of operation” of the particle wells or rings of Starkey by modifying it to have a relatively shallow depth of between 5-100 microns would prevent wear-causing debris capture and lubricant displacement thereby to unlikely motivate a person of ordinary skill to pursue this proposed combination. Thus there would be no reasonable expectation of success such that a prima facie obviousness of amended claim 1 and claims 3-16, 19, 21, 23, 25026 and 29-35 can be maintained Applicant Arguments/Remarks June 21, 2022 pp. 19-22.
Examiner contends that Starkey discloses recesses for picking up particulates and retaining lubricant, Starkey further discloses that the lubricant is displaced out of the particle ring and flows out over the surfaces of the interlock (Fig. 13 paragraph [0041]....grease is displaced out of the particle ring -90 by any particulate matter – 140 that enters and builds within the particle ring – 90, As a result, an alignment interlock – 10 that at the entry point encounters wear, subsequently circulates lubrication as a result, as shown in Fig. 14 -“circulates lubrication” which infers flow of lubricant.
	Thielman, discloses precise microstructures including microfluidic (e.g. flow) elements  with arrays of repetitive recess (paragraph [0039]) with precise depths for volumetric accuracy (paragraph [0044]). Moreover, Thielman teaches that typically these microfluidic recesses are 5-100 microns deep (Fig. 9 paragraph [0124])  a
	Therefore, examiner maintains that the mode of operation of Starkey would be met because  it would have been obvious to one having ordinary skill in the art at the time the invention was made for each one of the generally circular or oval lubricant retaining recesses designed for the flow or circulation of the lubricant, as taught Starkey for an interlock, to have a depth range typically used for precise volumes in microfluidic applications, as taught by Thielman and to have a depth no greater than 25 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
	 One would have been motivated to use this range of depth because not only does this “shallow” range – at the lower end of the discloses 5- 100 micron depth supply lubricant and prevent particulate matter from accumulating while displacing the fluid lubricant such that it flows out (circulates) (Starkey paragraph [0041]), but these are critically spaced to provide within microns of tolerance for volumetric accuracy (paragraphs [0044] [0124]).
	Moreover, Applicant has failed to indicate how the functional use of the Starkey particle wells/rings where particulate matter is captured and grease is displaced (paragraph [0041]) and is circulated differs from the recesses of the instant invention. 
	5) Applicant argues that Claims 3, 9, 10 ,15 and 20 also define the generally circular lubricant-retaining recess as respectively having a depth no greater than 15 microns, 10-12 microns and 15 microns, respectively . However, neither Starkey nor Thielman recognize lubricant-retaining recess depth as a result-effective variable with respect to preventing wear-causing debris from entering a lubricant-retaining recess and shedding wear-causing debris from a lubricant -retaining recess. Applicant Arguments/Remarks June 21, 2022 p. 22.
	Examiner answers that while Starkey does not explicitly mention depth alone as a result effective variable, it includes depth as a consideration in the results obtained by its invention (paragraph [0036] where a conventional grease channel is indicated as having a wider proportion compared to its depth which can have adverse effects). Also, depth is a definite consideration in the secondary reference, Thielman  where the range of typically 5-100 microns is given (paragraph [0124]).
	6) Applicant argues as to Claims 26 and 31, that neither Starkey or Thielman alone or in combination disclose among other things, a male lock half having a recessed debris repository well-disposed between the lubricant retaining region and the end of the head of the male lock half as defined claim 26 Applicant Arguments/Remarks June 21, 2022 pp. 22-23.
	Examiner answers that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkey (US 2012/0294968) in view of Thielman (US 2003/0102591), both of record.
	Regarding Claim 1, Starkey discloses an alignment lock assembly for facilitating alignment of one component of a reciprocating machine relative to another component of the reciprocating machine during relative reciprocation thereof (Figs. 1, 2 paragraph [0009] alignment interlock for reciprocating tooling comprising a female lock having a central engagement area and a male lock having a profile shaped to matingly engage with the central engagement area) the lock assembly comprising: 
(a) a male lock half carried by one component, the male lock half comprised of an engagement surface (Figs. 4, 5 paragraph [0009] The male lock preferably includes an engagement ramp formed at a leading edge of the profile and includes a polished, radiused lead-in); and 
(b) a female lock half carried by the another component (paragraph [0009] female lock having a central engagement area), the female lock half comprised of an engagement surface opposed to the engagement surface of the male lock half during reciprocation of the one component relative to the another component (Figs. 1-4 paragraph [0034] the straight surfaces between the engaging male lock – 60 and female lock – 30 are referred to as engagement surface – 80 and central engagement area – 40, respectively); and 
wherein the engagement surface of at least one of the male and female lock halves is comprised of a three-dimensionally contoured lubricant film retaining region (Fig. 5 paragraph [0034] particle wells – 90 can retain lubrication...) comprised of a plurality of pairs of generally circular or oval lubricant-retaining recesses formed therein (paragraph [0009] particle wells are preferably annular rings...), and configured  
i) to retain lubricant (Fig. 5 paragraph [0034] particle wells – 90 can retain lubrication…) 
ii) distribute lubricant therealong  (paragraph [0041] ...grease is displaced out of the particle ring – 90 ...subsequently circulates lubrication as a result...) and
iii) to prevent abrasive wear-causing debris to reduce wear during slidable wiping contact (paragraph [0034] …the particle wells – 90 may be a “figure eight configuration or other desirably smooth configuration to promote expulsion of accumulated particles from the engagement surface – 80…;…may include surface features such as…channels that take from the away the surface area, including large amounts of grease that could buildup…) between the engagement surfaces of the male lock half and the female lock half during reciprocation of the one component relative to the another component (Figs 1-5 paragraph [0032] according to a preferred embodiment, features are provided to defend against the initial wear point condition. An engagement ramp – 85 is preferably formed at a leading edge of the profile – 70 and preferably includes a polished, radiused lead-in).
Moreover, Starkey further discloses the male lock half and the female lock half are comprised of one of an alloyed steel, high speed steel and a tool steel (paragraphs [0044]-[0049] having the engagement surface of the male and female lock halves being an alloy (paragraph [0047] Titanium Nitride, paragraph [0050] Ferro Nitrocarburizing...)
However, while Starkey teaches that these  generally circular or oval lubricant-retaining recess are designed for picking up particulates and retaining lubricant, Starkey further discloses that the lubricant is displaced out of the particle ring and flows out over the surfaces of the interlock (Fig. 13 paragraph [0041]....grease is displaced out of the particle ring -90 by any particulate matter – 140 that enters and builds within the particle ring – 90,  As a result, an alignment interlock – 10 that at the entry point encounters wear, subsequently circulates lubrication as a result, as shown in Fig. 14 --- “circulates lubrication” which infers flow of lubricant.
However,  Starkey does not teach that each one of the generally circular or oval lubricant-retaining recesses has a depth no greater than 25 microns.
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have surface roughness for microfluidic applications and that allow for fluid laminar flow (paragraph [0045]) and are thus analogous to the recesses disclosed by Starkey.  
These recesses can have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 2, Starkey and Thielman disclose all the limitations of Claim 1 and Starkey further discloses wherein the three-dimensionally contoured lubricant film retaining region comprised of at least a plurality of pairs of lubricant-retaining recesses formed in the at least one of the engagement surfaces of the male lock half and female lock half  (Figs. 1-4 paragraph [0030] a grease retention detail, such as a particle well – 90, is preferably provided for lubrication retention and for capturing wear particulate as the subsequent straight surfaces slide further together as the mold closes). 
However, while Starkey discloses a staggered array of the lubricant-retaining recesses (paragraph [0035]), Starkey does not disclose that the lubricant retaining recesses are uniformly spaced apart nor that each lubricant-retaining recess has a depth of between 5 microns and 25 microns
Thielman discloses  wherein the engagement surface of at least one of the male and female lock halves is comprised of at least a plurality of pairs of rows and at least a plurality of pairs of columns of spaced apart lubricant- retaining recesses, wherein the at least a plurality of pairs of rows of the lubricant- retaining recesses are uniformly spaced apart, and wherein the at least a plurality of pairs of columns of the lubricant-retaining recesses are uniformly spaced apart. (Fig. 9 paragraphs [0039] [0041] [0060] arrays of elements are arranged in a repetitive pattern; uniform detail). 
It would have been obvious to one of ordinary skill in the art to have combined Starkey with Thielman such that the engagement surfaces of these male and female lock halves would have uniformly-spaced apparent lubricant retaining recesses, as taught or suggested by Thielman. 
One with ordinary skill in the art would consider this because a pattern of precise geometric microstructures are formed with uniformity for many applications requiring overall precision (Fig. 9 paragraphs [0041] [0060] e.g. precision for the purpose of fluidic self-assembly of nanoblocks).

Thielman  further teaches recesses that can have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 3, Starkey and Thielman disclose all the limitations of Claim 2, and Starkey further discloses wherein each lubricant-retaining recess is configured to be shallow enough to prevent accumulation of wear-causing debris to shed abrasive wear-causing debris therein (Fig. 13 paragraphs [0034] [0041] particle wells…may be a configuration…to promote expulsion of accumulated particles from the engagement surface…may include surface features such as dimples or channels that take from the away from the surface area...grease that could buildup…; grease is displaced out of the particle ring – 90 by any particulate matter – 140 that enters and builds within the particle ring – 90…) during contact between adjacent and opposed lubricated engagement surfaces of the male and female lock halves during slidable wiping contact during relative movement (paragraph [0034] particle wells…may be a configuration…to promote expulsion of accumulated particles from the engagement surface…may include surface features such as dimples or channels that take from the away from the surface area...grease that could buildup…) therebetween 
during reciprocation of the one component relative to the another component (Figs. 1-4 paragraph [0030] various preferred embodiments shown of an alignment interlock – 10 that comprises an improved profile form for where opposing halves of mating interlocks first make contact and then engage to lift misaligned mold halves into alignment. A grease retention detail, such as a particle well – 90, is preferably provided for lubrication retention and for capturing wear particulate) and allows for laminar flow (Fig. 14 paragraph [0041] lubrication circulated). 
However Starkey does not disclose that each lubricant-retaining recess has a depth no greater than 15 microns. 
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have surface roughness for microfluidic applications and that allow for fluid laminar flow (paragraph [0045]) and are thus analogous to the recesses disclosed by Starkey.  These recesses can have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 15 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 4, Starkey and Thielman disclose all the limitations of Claim 2, however, Starkey does not disclose that each lubricant-retaining recess has a bottom comprised of a roughened surface configured to retain lubricant;  
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed (paragraph [0042]) which are lubricant retaining (paragraph [0015] low – friction material…lubricating oil) and have a bottom comprised of a roughened surface configured to retain lubricant (Fig. 10B paragraphs [0061] [0126] [0045] one type of a microfluidic channel; bottom wall – 1116; surface roughness for microfluidic applications [where one with ordinary skill in the art would roughen surface to prevent laminar flow).
It would have been obvious to one of ordinary skill in the art to combine Starkey with Thielman whereby a plurality of pairs of lubricant-retaining recesses has a bottom comprised of a roughened surface, as taught by Thielman. 
Additionally, Thielman teaches that the surface is to have minimal roughness in order to allow for continuous non-diffusive flow (paragraph [0045]).
However, the court has held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have made surface roughness adjustable in order to increase surface roughness for the purpose of creating irregularities that are precisely formed (Thielman – paragraph [0034]) to prevent laminar flow (Thielman – paragraph [0045]) for the purposes of lubricant retention (Starkey – paragraph [0034] …particle wells – 90 can retain lubrication…).

Regarding Claim 5, Starkey and Thielman disclose all the limitations of Claim 4 and Thielman further discloses wherein the bottom of each lubricant-retaining recess is generally flat and has an upraised sidewall bounding at least a portion thereof (Fig. 10B paragraph [0126] microfluidic channel – 1110 with sidewalls – 1115).

Regarding Claim 6, Starkey and Thielman disclose all the limitations of Claim 5 and Thielman further discloses, that the roughened surface of the bottom of each lubricant-retaining recess is comprised of striations or channels (Fig. 10B paragraph [0126] microfluidic channel – 1110 with microsized ridge – 1122 having sidewalls – 1123 and bottom surface – 1124 …fluids can be stored.). 

Regarding Claim 7, Starkey and Thielman disclose all the limitations of Claim 4 and Thielman further discloses, that the roughened surface of the bottom of each lubricant-retaining recess is comprised of striations or channels (Fig. 10B paragraph [0126] microfluidic channel – 1110 with microsized ridge – 1122 having sidewalls – 1123 and bottom surface – 1124 …fluids can be stored.). 

Regarding Claim 8, Starkey and Thielman disclose all the limitations of Claim 6 and Thielman further discloses, wherein each debris-shedding lubricant- retaining pocket is laser etched or laser cut (paragraph [0121] one form of laser machined replication tooling is disclosed in Morris (US 5,792,411) – incorporated by reference (Figs. 1, 4 5:33-35;  6:45-47 laser light may be used to machine cavities – 48 in substrate – 34, or may machine all the way through substrate – 34;…the geometric structures recessed into substrate – 34, and those which protrude from each replicated article – 52, may include a wide variety of shapes, designs and patterns) and wherein the roughened surface of the bottom of each debris-shedding lubricant-retaining pocket is comprised of striations or channels (Fig. 10B paragraph [0126] microfluidic channel – 1110 with microsized ridge – 1122 having sidewalls – 1123 and bottom surface – 1124 …fluids can be stored.).

Regarding Claim 9, Starkey and Thielman disclose all the limitations of Claim 4 and Starkey further discloses the approximate surface area of the at least one of the engagement surfaces is comprised of the lubricant-retaining recesses. (Figs. 1-4 paragraph [0035] the particle rings – 90 may be arranged in a staggered array. Further, the staggered array is preferably, though not necessarily, formed on each engagement surface – 80 of the male lock – 60. In addition, the staggered array is preferably, though not necessarily, formed along a leading edge of each engagement surface – 80 of the profile, as shown in FIG. 1). 
However, Starkey does not disclose that each lubricant-retaining recess has a depth no greater than 15 microns and that at least 40% of the surface area of the at least one of the engagement surface is comprised of the lubricant retaining recesses. 
Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which encompass the range of no greater than 25 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Moreover, Starkey recognizes that the engagement area is critical to a more durable alignment interlock and that its elongated engagement area between the male lock and the female lock advances previously-established industry standards (paragraph [0031]).  This enhanced engagement area comprises particle rings retaining lubricant without taking away from the surface area and such that the reduction of bearing surface is minimal yet the wells are throughout the alignment surface (Fig. 4 paragraph [0034]).

Regarding Claim 10, Starkey and Thielman disclose all the limitations of Claim 1 and Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which encompass the range of between 10 microns and 12 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 11, Starkey and Thielman disclose all the limitations of Claim 10 and Starkey discloses each lubricant-retaining recess has a generally circular or oval bottom surface (paragraph [0009] particle wells are preferably annular rings...),  	Thielman further discloses, that the roughed surface is comprised of channels or striations formed therein(Fig. 10B paragraph [0126] microfluidic channel – 1110 with microsized ridge – 1122 having sidewalls – 1123 and bottom surface – 1124 …fluids can be stored.).

Regarding Claim 12, Starkey and Thielman disclose all the limitations of Claim 10 however, neither Starkey nor Thielman disclose that at least 40% of the engagement surface of at least one of the male and female lock halves is comprised of the lubricant retaining recesses. 
On the other hand, Starkey recognizes that the engagement area is critical to a more durable alignment interlock and that its elongated engagement area between the male lock and the female lock advances previously-established industry standards (paragraph [0031]).  This enhanced engagement area comprises particle rings retaining lubricant without taking away from the surface area and such that the reduction of bearing surface is minimal yet the wells are throughout the alignment surface (Fig. 4 paragraph [0034]).
It would have been obvious to one having ordinary skill for at least 40% of at least one engagement surface comprising the lubricant retaining recesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
This would have been advantageous for the purpose of capturing material and debris across the width of at least one engagement surface to remove it and to avoid “picking up” or galling the alignment surface (Starkey, paragraph [0034]).

Regarding Claim 13, Starkey and Thielman disclose all the limitations of Claim 1 and while Starkey discloses a staggered array of the lubricant-retaining recesses (paragraph [0035]), Starkey does not disclose that the lubricant retaining recesses are uniformly spaced apart.
Thielman discloses that the engagement surface of at least one of the male and female lock halves is comprised of at least a plurality of pairs of rows and at least a plurality of pairs of columns of spaced apart lubricant- retaining recesses, wherein the at least a plurality of pairs of rows of the lubricant- retaining recesses are uniformly spaced apart, and wherein the at least a plurality of pairs of columns of the lubricant-retaining recesses are uniformly spaced apart. (Fig. 9 paragraphs [0039] [0041] [0060] arrays of elements are arranged in a repetitive pattern; uniform detail). 
It would have been obvious to combine Starkey and Thielman such that the alignment lock assembly for facilitating alignment of a reciprocating machine with one component moving relative another with a male and female lock halves and that the engagement surfaces of these male and female lock halves would be uniformly-spaced apparent lubricant retaining recesses, as taught or suggested by Thielman. 
One with ordinary skill in the art would consider this because a pattern of precise geometric microstructures are formed with uniformity for many applications requiring overall precision (Fig. 9 paragraphs [0041] [0060] e.g. precision for the purpose of fluidic self-assembly of nanoblocks).
Starkey further discloses that the uniformly spaced retaining recesses are in a staggered array (Figs. 1-4 paragraph [0035] the particle rings – 90 may be arranged in a staggered array. Further, the staggered array is preferably, though not necessarily, formed on each engagement surface – 80 of the male lock – 60. In addition, the staggered array is preferably, though not necessarily, formed along a leading edge of each engagement surface – 80 of the profile, as shown in FIG. 1), however, neither Starkey nor Thielman disclose 
the narrower limitation of the uniformly spaced lubricant-retaining recesses of each one of the rows is staggered relative to the lubricant-retaining recesses of each adjacent one of the rows, and 
the lubricant-retaining recesses of each one of the columns is staggered relative to the lubricant-retaining recesses of each adjacent one of the columns, and 
wherein each one of the lubricant-retaining recesses of each one of the rows overlaps in a transverse direction relative to the one of the rows at least 25% of an adjacent one of the lubricant-retaining recesses of each adjacent one of the rows.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use this particular uniformly spaced apart configuration since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
It would have been advantageous to use this defined staggered configuration because a pattern of precise geometric microstructures are required with uniformity for many applications requiring overall precision (Fig. 9 paragraphs [0041] [0060] e.g. precision for the purpose of fluidic self-assembly of nanoblocks).

Regarding Claim 14, Starkey and Thielman disclose all the limitations of Claim 13, however, neither Starkey nor Thielman disclose that at least 40% of the surface area of the at least one of the engagement surface is comprised of the lubricant retaining recesses. 
On the other hand, Starkey recognizes that the engagement area is critical to a more durable alignment interlock and that its elongated engagement area between the male lock and the female lock advances previously-established industry standards (paragraph [0031]).  This enhanced engagement area comprises particle rings retaining lubricant without taking away from the surface area and such that the reduction of bearing surface is minimal yet the wells are throughout the alignment surface (Fig. 4 paragraph [0034]).
It would have been obvious to one having ordinary skill for at least 40% of at least one engagement surface comprising the lubricant retaining recesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
This would have been advantageous for the purpose of capturing material and debris across the width of at least one engagement surface to remove it and to avoid “picking up” or galling the alignment surface (Starkey, paragraph [0034]).

Regarding Claim 15, Starkey and Thielman disclose all the limitations of Claim 13, however, neither Starkey nor Thielman disclose that each lubricant-retaining recess has a depth no greater than 15 microns. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for each lubricant-retaining recess to have a depth no greater than 15 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to use this depth for the purpose of preventing large amounts of lubricant that could cause buildup (Starkey, paragraph [0034] large amounts of grease that could buildup, an objectionable condition when molding for the medical or packaging markets.).

Regarding Claim 16,  Starkey and Thielman disclose all the limitations Claim 15 and Thielman further teaches that each one of the lubricant-retaining recesses has a bottom comprised of a roughened bottom surface (paragraph [0015] low – friction material…lubricating oil) and have a bottom comprised of a roughened surface configured to retain lubricant (Fig. 10B paragraphs [0061] [0126] [0045] one type of a microfluidic channel; bottom wall – 1116; surface roughness for microfluidic applications where one with ordinary skill in the art would roughen surface to prevent laminar flow).

Regarding Claim 17, Starkey and Thielman disclose all the limitations Claim 1 and Starkey further discloses the male lock half and the female lock half are comprised of an alloyed steel having the engagement surface of at least one of at least one of the male and female lock halves treated or hardened to a hardness of at least 55 Rockwell C (paragraphs [0044]-[0050] where U SAE/AISI-D-2 is alloyed steel commonly in the hardness range of 55-62 HRC (see evidence: SteelExpress Limited: https://www.steelexpress.co.uk/toolsteel/D2-Steel-properties.html) of record

Regarding Claim 18, Starkey and Thielman disclose all the limitations of Claim 1 and Starkey further discloses that the male lock half has a base with an elongate head extending outwardly from the base (Fig. 1 paragraph [0031]  ...elongated engagement area…), the head comprised of a sidewall extending outwardly to an end of the head, the engagement surface of the male lock half formed in or on the sidewall (Fig. 1 paragraph [0034] engagement surface – 80), the head further comprising 
(a) a recessed concavely rounded relief (Fig. 1 paragraph [0031] male lock – 60 having a profile – 70 shaped to matingly engage with the central engagement area – 40)  defining one of a debris repository well and a lubricant reservoir formed in the sidewall of the head and disposed between the engagement surface and the free end of the head (Fig. 1 paragraph [0034] plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70…;particle wells – 90 can retain lubrication…), and (b) a convexly rounded corner disposed between the recessed concavely rounded relief and the free end of the head (Fig. 1 paragraph [0032] engagement ramp – 85 is preferably formed at a mating edge of the central engagement area – 40 of the female lock – 30…); and wherein the female lock half comprises a receptacle formed therein configured for reciprocally receiving the head of the male lock half (Fig. 1 paragraph [0031] …male lock – 60 having a profile – 70 shaped to matingly engage with the central engagement area – 40).

Regarding Claim 19, Starkey and Thielman disclose all the limitations Claim 13 and Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which encompass the range of between 10 microns and 12 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 20, Starkey and Thielman disclose all the limitations of Claim 1 and further discloses that the male lock half has a head extending outwardly from a base extending transversely relative to the head the engagement surface of the male lock half comprising an outer surface of the head (paragraph [0010] …arced relief formed on an exposed surface of the profile of the male lock…); and 
wherein the female lock half has a pair of spaced apart arms extending outwardly from a base defining a receptacle between the arms in which the head of the male lock half is inserted and removed during reciprocation of the one component relative to the another component (Fig. 1 abstract, paragraph [0009]), the engagement surface of the female lock half is formed of at least part of an outer surface of at least one of the arms that faces toward and slidably engages the engagement surface of the head of the male lock half during reciprocal insertion of the head of the male lock half into the receptacle between the arms of the female lock half and removal of the head of the male lock half from the receptacle between the arms of the female lock half during reciprocation of the one component relative to the another component (Figs. 1 6A, 7A paragraphs [0030]  [0006] …subsequent straight surfaces slide further together as the mold closes…; see Figs. 6A, 7A for typical male and female interlock alignment during reciprocation from prior art).

Regarding Claim 21, Starkey and Thielman disclose all the limitations of Claim 20 and further discloses wherein three-dimensionally contoured lubricant film retaining region is comprised of at least a plurality of pairs of recesses, however, Starkey does not disclose that each lubricant-retaining recess has a bottom comprised of a roughened surface configured to retain lubricant;  
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed (paragraph [0042]) which are lubricant retaining (paragraph [0015] low – friction material…lubricating oil) and have a bottom comprised of a roughened surface configured to retain lubricant (Fig. 10B paragraphs [0061] [0126] [0045] one type of a microfluidic channel; bottom wall – 1116; surface roughness for microfluidic applications [where one with ordinary skill in the art would roughen surface to prevent laminar flow).
It would have been obvious to one of ordinary skill in the art to have combined Starkey with Thielman whereby a plurality of pairs of lubricant-retaining recesses as disclosed by Starkey, would also include that each recess has a bottom comprised of a roughened surface, as taught by Thielman. 
However, Thielman teaches that the surface is to have minimal roughness in order to allow for continuous non-diffusive flow (paragraph [0045]). But, the court has held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). 
However, additionally, neither Starkey nor Thielman disclose that each lubricant-retaining recess has a depth no greater than 15 microns and it would have been or each lubricant-retaining recess to have a depth no greater than 15 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have used this depth for the purpose of preventing large amounts of lubricant that could cause buildup (paragraph [0034] large amounts of grease that could buildup, an objectionable condition when molding for the medical or packaging markets.).

Regarding Claim 22, Starkey and Thielman disclose all the limitations of Claim 20 and further discloses the head of the male lock half has a pair of the engagement surfaces with one of the engagement surfaces facing oppositely outwardly relative to the other one of the engagement surfaces (Figs. 1-5 paragraphs [0004].  [0031] …male lock – 60 and the female lock – 30 may be attached to corresponding opposite platens to effect alignment of the tooling….), and 
wherein the female lock half has a pair of the engagement surfaces with one of the arms having one of the engagement surfaces facing and contacting one of the engagement surfaces of the head of the male lock half during insertion and withdrawal of the head of the male lock half in the receptacle of the female lock half  and the other one of the arms having the other one of the engagement surfaces facing and contacting the other one of the engagement surfaces of the head of the male lock half during insertion and withdrawal of the head of the male lock half in the receptacle of the female lock half (see Figs. 1-5 paragraphs [0009] [0030] reciprocating tooling comprising a female lock having a central engagement area and a male lock having a profile shaped to matingly engage with the central engagement area…subsequent straight surfaces slide further together as the mold closes).

Regarding Claim 23, Starkey and Thielman disclose all the limitations of Claim 22 and further discloses that  the engagement surfaces of the head of the male lock half and the arms of the female lock half each comprise a three-dimensionally contoured lubricant film retaining region (Fig. 1 paragraph [0034] [0035] …plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70… can retain lubrication…;…in addition, particle rings – 90 may be arranged along the  central engagement area – 40 of the female lock – 30…), however, Starkey does not disclose that this region comprises that the lubricant-retaining recess have a depth of between 10 microns and 12 microns.
Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which encompass the range of between 10 microns and 12 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 24, Starkey and Thielman disclose all the limitations of Claim 22 and Starkey further discloses the base of the male lock half has 
(a) a first portion of the base extending transversely outwardly beyond the head in one direction and defining a first corner between the first base portion and the head (Figs. 1, 4  paragraphs [0006] [0032] typically been comprised of a fillet radius on the male interlock… always a “full radius”…; engagement ramp – 85), and 
(b) a second portion of the base extending transversely outwardly beyond the head in an opposite direction and defining a second corner between the second base portion and the head, and wherein the first corner and the second corner each comprise a recessed relief forming one of a lubricant reservoir and a debris repository (Fig. 1-5 paragraphs [0006] [0032] …fillet radius on the female interlock…; engagement ramp – 85 ...gradual sloping travel …results in less particle disbursement).

 Regarding Claim 25, Starkey and Thielman disclose all the limitations of Claim 24 and Starkey further discloses that  the engagement surfaces of the head of the male lock half and the arms of the female lock half each comprise a three-dimensionally contoured lubricant film retaining region (Fig. 1 paragraph [0034] [0035] …plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70… can retain lubrication…;…in addition, particle rings – 90 may be arranged along the  central engagement area – 40 of the female lock – 30…), and 
shed debris (paragraphs [0034] [0041]) during  insertion of the head of the male lock half into the receptacle of the female lock half and withdrawal of the head of the male lock half from the receptacle of the female lock half during reciprocation of the one component relative to the another component (paragraph [0041] when the improved alignment interlock is in service…grease is displaced out of the particle ring…subsequently circulates lubrication as a result…).

	Regarding Claim 26, Starkey and Thielman disclose all the limitations of Claim 1 and Starkey further discloses: 
	(a) the male lock half has an elongate head extending outwardly from a base generally transversely oriented relative to the head, the base extending oppositely outwardly on either side of the head defining at least one corner where the head and base intersect, the head having a free end distal the base, the engagement surface of the head is comprised of the three-dimensionally contoured lubricant film retaining region and disposed between the free end of the head and the at least one corner where the head and base intersect (Figs 1-5 abstract paragraphs [0031]…engagement ramp – 85 preferably formed at a mating edge of the central engagement area – 40…), the three-dimensionally contoured lubricant film retaining region comprised of at least a plurality of pairs of lubricant-retaining recesses formed in the engagement surface of the head (Figs 1-5 paragraph [0034] a plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70…), each one of the lubricant-retaining recesses that is shallow enough to retain lubrication therein while enabling abrasive wear-causing debris to be shed therefrom  (paragraph [0034] ..particle wells – 90 can retain lubrication…maybe a …configuration to promote expulsion of accumulated particles from the engagement surface – 80…) during slidable wiping contact between the engagement surfaces of the male lock half and the female lock half during reciprocation of the one component relative to the other component (paragraph [0030] … as the subsequent straight surfaces slide further together as the mold closes…), and 	
	(b) the female lock half has a pair of spaced apart arms extending outwardly from a base interconnecting the arms forming a receptacle between the arms having an end defined where the base interconnects the arms, the receptacle configured for reciprocal insertion and withdrawal of the male lock head during reciprocal movement of the one component relative to the another component (Fig. 1 paragraph [0009] …reciprocating tooling comprising a female lock having a central engagement area and a male lock having a profile shaped to matingly engage with the central engagement area..); and 
	(c) the head of the male lock half further comprises at least one of the engagement surfaces has a pair of recessed debris repository wells that on formed therein that are disposed along opposite sides of the lubricant film retaining region (Fig. 1 paragraph [0034] ..a plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70…) with one of the recessed debris repository wells disposed between the lubricant retaining region and the end of the head of the male lock half and the other one of the recessed debris repository wells disposed at or adjacent where the head and base of the male lock intersect (Fig. 4  paragraphs ]0006]  [0032]  fillet radius on the male interlock, and a fillet radius on the female interlock.. ; engagement ramp – 85 [where Fig. 4 clearly shows concave areas where debris can be disposed]). 
	However, Starkey is silent as to the maximum depth of lubricant-retaining recesses being no greater than 25 microns and the depth of the debris repository wells being three times greater than the maximum depth of the lubricant-retaining recesses.
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the depth of the debris repository wells being three times greater than the maximum depth of the lubricant –retaining recesses since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	This would have been advantageous for the purpose of maintaining an adequate supply of lubricant because when the lubricant is exposed to air  this leads to a drying and contraction of the lubricant (grease) and the level of the grease decreases, thus not providing surface lubrication (Starkey, paragraph [0036]).

	Regarding Claim 27, Starkey and Thielman disclose all the limitations of Claim 26 and while Starkey discloses lubricant-retaining recesses (Fig. 5 paragraph [0034] particle wells – 90 can retain lubrication...), it is silent as to the depth of them. 
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of 25 microns and 5 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the depth of the debris repository wells being three times greater than the maximum depth of the lubricant –retaining recesses since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	This would have been advantageous for the purpose of maintaining an adequate supply of lubricant because when the lubricant is exposed to air  this leads to a drying and contraction of the lubricant (grease) and the level of the grease decreases, thus not providing surface lubrication (Starkey, paragraph [0036]).

Regarding Claim 28, Starkey and Thielman disclose all the limitations of Claim 1 and Starkey further discloses wherein the male lock half and female lock half form one of a mold lock and bar lock (paragraph [0009])  for an injection molding machine (paragraph [0004]. Starkey is silent as to this machine being used as a plastic injection molding machine. However, intended use has been continuously held not to be germane to determining the patentability of an apparatus, In re Finsterwalder, 168 USPQ 530.



Regarding Claim 29, Starkey and Thielman disclose all the limitations of Claim 20 and Starkey further discloses that the engagement surfaces of the head of the male lock half and the arms of the female lock half each comprise three-dimensionally contoured lubricant film retaining regions comprised of lubricant-retaining recesses configured to retain lubricant (Fig. 1 paragraph [0034] [0035] …plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70… can retain lubrication…;…in addition, particle rings – 90 may be arranged along the  central engagement area – 40 of the female lock – 30…) and 
shed debris (paragraph [0041] grease is displaced out of the particle ring – 90 by any particulate matter – 140 that enters and builds within the particle ring – 90…,) during  insertion of the head of the male lock half into the receptacle of the female lock half and 
withdrawal of the head of the male lock half from the receptacle of the female lock half during reciprocation of the one component relative to the another component (paragraph [0041] when the improved alignment interlock is in service…grease is displaced out of the particle ring…subsequently circulates lubrication as a result…),  
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of a depth no greater than 15 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the depth of the debris repository wells being three times greater than the maximum depth of the lubricant –retaining recesses since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	This would have been advantageous for the purpose of maintaining an adequate supply of lubricant because when the lubricant is exposed to air  this leads to a drying and contraction of the lubricant (grease) and the level of the grease decreases, thus not providing surface lubrication (Starkey, paragraph [0036]).

Regarding Claim 30, Starkey and Thielman disclose all the limitations of Claim 29 and Starkey further discloses that each arm intersects a portion of the base of the female lock half defining a corner therebetween (paragraph [0032] …a corresponding engagement ramp – 85 is preferably formed at a mating edge of the central engagement area – 40 of the female lock – 30…), each corner comprised of a recessed radiused relief defining both a lubricant reservoir configured to supply lubricant that replenishes the lubricant film retaining region (paragraph [ and a debris repository configured to receive and retain debris shed from the lubricant film retaining region (paragraph [0043] …engagement ramp – 85 and the particle wells – 90 preferably reduce creation and dispersion of stray metal particulate…)( paragraph [0034] ..particle wells – 90 can retain lubrication…maybe a …configuration to promote expulsion of accumulated particles from the engagement surface – 80…)  during slidable engagement of the engagement surface of the at least one of the arms of the female lock half relative to the engagement surface of the head of the male lock half during alignment lock assembly operation (paragraph [0030] .....as the subsequent straight surfaces slide further together as the mold closes...).

Regarding Claim 31, Starkey discloses an alignment lock assembly for facilitating alignment of one component of a reciprocating machine relative to another component of the reciprocating machine during relative reciprocation thereof (Figs. 1, 2 paragraph [0009] alignment interlock for reciprocating tooling comprising a female lock having a central engagement area and a male lock having a profile shaped to matingly engage with the central engagement area) the lock assembly comprising: 
(a) a male lock half carried by one component, the male lock half having a head comprised of a lubricated engagement surface and the head extending outwardly from a base that is disposed transverse to the head, the male lock half comprising a pair of portions of the base extending transversely relative to the head oppositely outwardly beyond the head  (Fig. 1 paragraph [0031]  ...elongated engagement area…) forming a pair of corners at an intersection between the head and each one of the corresponding transversely oppositely outwardly extending portions of the base (Figs. 1, 4  paragraphs [0006] [0032] typically been comprised of a fillet radius on the male interlock… always a “full radius”…; engagement ramp – 85); and 
(b) a female lock half carried by the another component, the female lock half having a pair of arms spaced apart by a transversely extending base interconnecting the pair of arms (Fig. 1-5 paragraphs [0006] [0032] …fillet radius on the female interlock…; engagement ramp – 85 ...gradual sloping travel …results in less particle disbursement and defining 
(i) a receptacle between the spaced apart arms configured for receiving the head of the male lock half, (Fig. 1, 4  paragraphs [0009]…central engagement area and a male lock having a profile shaped to matingly engage with the central engagement area…includes a polished, radiused lead-in…) and 
(ii) a pair of corners formed by a respective intersection between each arm and the base, and at least one of the arms comprised of a lubricated engagement surface (; and wherein at least one of the lubricated engagement surfaces is comprised of a three- dimensionally contoured lubricant film retaining region comprising a surface that is configured to retain lubricant comprised of a plurality of pairs of generally circular or oval lubricant-retaining recesses formed therein (paragraph [0009] particle wells are preferably annular rings...) configuring each one of the generally circular or oval lubricant-retaining recesses to retain lubricant (Fig. 1 paragraph [0034] [0035] …plurality of particle wells or rings – 90 are formed on an engagement surface – 80 of the profile – 70… can retain lubrication…;…in addition, particle rings – 90 may be arranged along the  central engagement area – 40 of the female lock – 30 and prevent accumulation of abrasive wear causing debris (paragraph [0043] …engagement ramp – 85 and the particle wells – 90 preferably reduce creation and dispersion of stray metal particulate…); and wherein 
each one of the corners of at least one pair of the corners formed by the respective intersections 
(i) between the head and oppositely outwardly extending portions of the base of the male lock head, or 
(ii) between each arm and the base of the female lock head
 comprises a recessed relief formed therein that is both a debris repository and a lubricant reservoir (paragraph [0041] ...grease is displaced out of the particle ring by any particulate matter that enters and builds within the particle ring…subsequently circulates lubrication as a result) Thus any debris would be deposited in the pair of corners as observed in Starkey, Figs. 1 and 4. 
Moreover, Starkey further discloses the male lock half and the female lock half are comprised of one of an alloyed steel, high speed steel and a tool steel (paragraphs [0044]-[0049] having the engagement surface of the male and female lock halves being an alloy (paragraph [0047] Titanium Nitride, paragraph [0050] Ferro Nitrocarburizing...)
However, Starkey does not teach that each one of the generally circular or oval lubricant-retaining recesses has a depth no greater than 25 microns.
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have surface roughness for microfluidic applications and that allow for fluid laminar flow (paragraph [0045]) and are thus analogous to the recesses disclosed by Starkey.  
These recesses can have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974).
	
Regarding Claim 32, Starkey and Thielman disclose all the limitations of Claim 31 and  Starkey discloses generally circular or oval lubricant-retaining recesses therein (paragraph [0009] particle wells are preferably annular rings...) 	
Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed (paragraph [0042]) which are lubricant retaining (paragraph [0015] low – friction material…lubricating oil) and have a bottom comprised of a roughened surface configured to retain lubricant (Fig. 10B paragraphs [0061] [0126] [0045] one type of a microfluidic channel; bottom wall – 1116; surface roughness for microfluidic applications [where one with ordinary skill in the art would roughen surface to prevent laminar flow).
 Thielman further discloses wherein that each one microfluidic structures is comprised of channels or striations (Fig. 10B paragraph [0126] microfluidic channel – 1110 with microsized ridge – 1122 having sidewalls – 1123 and bottom surface – 1124 …fluids can be stored). 
It would have been obvious to have combined Starkey with Thielman whereby the generally circular or oval lubricant-retaining recesses are comprised of channels or striations because it creates increased volume for the retention of fluids (paragraphs [0007] [0126] precision microstructures)

Regarding Claim 33, Starkey and Thielman disclose all the limitations of Claim 31, where Starkey discloses that at least one of the lubricated engagement surfaces is comprised of generally circular or oval lubricant-retaining recesses (paragraph [0009] particle wells are preferably annular rings...) therein (paragraph [0034]…a plurality of particle wells or rings…can retain lubrication, however, Starkey does not disclose that each lubricant-retaining recess has a depth no greater than 15 microns and that at least 40% of the surface area of the at least one of the engagement surface is comprised of the lubricant retaining recesses. 
Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which encompass the range of no greater than 25 microns.  Moreover, overlapping ranges are prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974).
Moreover, Starkey recognizes that the engagement area is critical to a more durable alignment interlock and that its elongated engagement area between the male lock and the female lock advances previously-established industry standards (paragraph [0031]).  This enhanced engagement area comprises particle rings retaining lubricant without taking away from the surface area and such that the reduction of bearing surface is minimal yet the wells are throughout the alignment surface (Fig. 4 paragraph [0034]).

Regarding Claim 34, Starkey and Thielman disclose all the limitations of Claim 31 and Starkey further discloses wherein the three-dimensionally contoured lubricant film retaining region comprised of at least a plurality of pairs of lubricant-retaining recesses formed in the at least one of the engagement surfaces of the male lock half and female lock half  (Figs. 1-4 paragraph [0030] a grease retention detail, such as a particle well – 90, is preferably provided for lubrication retention and for capturing wear particulate as the subsequent straight surfaces slide further together as the mold closes). 
However, while Starkey discloses a staggered array of the lubricant-retaining recesses (paragraph [0035]), Starkey does not disclose that the lubricant retaining recesses are uniformly spaced apart
Thielman discloses  wherein the engagement surface of at least one of the male and female lock halves is comprised of at least a plurality of pairs of rows and at least a plurality of pairs of columns of spaced apart lubricant- retaining recesses, wherein the at least a plurality of pairs of rows of the lubricant- retaining recesses are uniformly spaced apart, and wherein the at least a plurality of pairs of columns of the lubricant-retaining recesses are uniformly spaced apart. (Fig. 9 paragraphs [0039] [0041] [0060] arrays of elements are arranged in a repetitive pattern; uniform detail). 
It would have been obvious to one of ordinary skill in the art to have combined Starkey with Thielman such that the engagement surfaces of these male and female lock halves would have uniformly-spaced apparent lubricant retaining recesses, as taught or suggested by Thielman. 
One with ordinary skill in the art would consider this because a pattern of precise geometric microstructures are formed with uniformity for many applications requiring overall precision (Fig. 9 paragraphs [0041] [0060] e.g. precision for the purpose of fluidic self-assembly of nanoblocks).

Regarding Claim 35, Starkey and Thielman disclose all the limitations of Claim 34 and Starkey further discloses each one of the lubricant-retaining recesses generally circular or oval (paragraph [0009] the particle wells are preferably annular rings and help prevent balling and similar accumulation of particulate matter between the engaging surfaces of the male and female interlocks). However, neither Starkey nor Thielman disclose that the lubricant-retaining recesses have a depth no greater than 15 microns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for each lubricant-retaining recess to have a depth no greater than 15 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 One would have been motivated to use this depth for the purpose of preventing large amounts of lubricant that could cause buildup (Starkey, paragraph [0034] large amounts of grease that could buildup, an objectionable condition when molding for the medical or packaging markets.).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712